52 F.3d 1123
311 U.S.App.D.C. 278
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Navarro A. HAMMOND, Appellant.
No. 94-3042.
United States Court of Appeals, District of Columbia Circuit.
March 20, 1995.

Before:  EDWARDS, Chief Judge;  SILBERMAN and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the conviction from which this appeal is taken be affirmed.  Neither the district court's admission of "other crimes" evidence, which appellant failed to object to at trial, nor the admission of alleged hearsay evidence, constitutes reversible error in this case.  This court has expressly rejected " 'the broad prophylactic rule that a trial court must give an immediate though unrequested cautionary instruction' whenever it admits evidence pursuant to Rule 404(b);  'the burden ... to guard against any potential misuse of evidence,' ... should be borne by defense counsel, not by the trial court."  United States v. Miller, 895 F.2d 1431, 1439 (D.C.Cir.1990) (quoting United States v. Lewis, 693 F.2d 189, 196 (D.C.Cir.1982)).  There is ample evidence in the record to establish each of the essential elements of the offenses for which appellant was convicted.  Therefore, appellant's claims of error do not warrant reversal of his conviction.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.